                                         Case 3:19-cv-00410-EMC Document 166 Filed 09/30/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                  UNITED STATES DISTRICT COURT

                                   9                                 NORTHERN DISTRICT OF CALIFORNIA

                                  10                                         San Francisco Division

                                  11     ASETEK DANMARK A/S,                                Case No. 19-cv-00410-EMC (LB)
                                  12                    Plaintiff,
Northern District of California
 United States District Court




                                                                                            DISCOVERY PROCEDURAL ORDER
                                  13               v.
                                                                                            Re: ECF No. 163
                                  14     COOLIT SYSTEMS INC,
                                  15                    Defendant.

                                  16

                                  17      The district judge referred all discovery matters to the undersigned. Order of Reference, ECF

                                  18   No. 163. For any discovery disputes, the parties must comply with the undersigned’s standing order

                                  19   (attached). The dispute procedures in it require, among other things, that if a meet-and-confer by

                                  20   other means does not resolve the parties' dispute, lead counsel for the parties must meet and confer

                                  21   in person (if counsel are local) and then submit a joint letter brief with information about any

                                  22   unresolved disputes. The letter brief must be filed under the Civil Events category of “Motions and

                                  23   Related Filings > Motions – General > Discovery Letter Brief.” After reviewing the joint letter brief,

                                  24   the court will evaluate whether future proceedings are necessary, including any further briefing or

                                  25   argument.

                                  26      IT IS SO ORDERED.

                                  27      Dated: September 30, 2020                  ______________________________________
                                                                                     LAUREL BEELER
                                  28                                                 United States Magistrate Judge

                                       ORDER – No. 19-cv-00410-EMC (LB)
